     Case 2:20-cv-00995-RFB-DJA Document 35 Filed 09/21/20 Page 1 of 2




     Dana Howell, NV Bar No. 11607
 1
     Kelly Kichline, NV Bar No. 10642
 2   MGM RESORTS INTERNATIONAL
     6385 S. Rainbow Blvd., Suite 500
 3   Las Vegas, NV 89118
     Telephone: (702) 692- 1937
 4   Telephone: (702) 692- 5651
     Fax No.: (702) 669-4501
 5
     Email: dhowell@mgmresorts.com
 6           kkichline@mgmresorts.com

 7 Attorneys for Defendants,
   Bellagio, LLC and MGM Resorts International
 8
                            THE UNITED STATES DISTRICT COURT
 9

10                                  FOR THE DISTRICT OF NEVADA

11
     BRENDAN TANKERSLEY,                                CASE NO.: 2:20-cv-00995-RFB-DJA
12
                       Plaintiff,
13                                                      STIPULATION AND ORDER TO
     vs.                                                EXTEND TIME FOR DEFENDANTS TO
14                                                      FILE REPLY BRIEFS
15   MGM RESORTS INTERNATIONAL, a
                                                        (Second Request)
     Foreign Corporation; and, BELLAGIO, LLC, a
16   Domestic Corporation.
17                         Defendants.
18
            On August 20, 2020, Bellagio, LLC filed its Motion to Dismiss Plaintiff’s First Amended
19
     Complaint Against Defendant Bellagio, LLC (ECF No. 24). Also on August 20, 2020, MGM
20
     Resorts International (“MGMRI”) filed its Motion to Dismiss Plaintiff’s First Amended Complaint
21

22   Against Defendant MGM Resorts International (ECF No. 25).

23          On September 1, 2020, Plaintiff filed his Opposition to Defendant Bellagio’s Motion to

24   Dismiss First Amended Complaint (ECF No. 28) and Plaintiff’s Opposition to Defendant
25   MGMRI’s Motion to Dismiss First Amended Complaint (ECF No. 29).
26
            The parties stipulated to, and this Court granted, Defendants an extension of time to file
27
     their reply briefs until September 18, 2020 (ECF No. 33).
28
                                                    1
     Case 2:20-cv-00995-RFB-DJA Document 35 Filed 09/21/20 Page 2 of 2




            IT IS HEREBY STIPULATED by and among the parties hereto through their respective
 1

 2   counsel that Defendants Bellagio, LLC and MGMRI (collectively, “Defendants”), may have

 3   additional time within which to submit their reply briefs until Monday September 21, 2020.

 4          This is the second stipulation for an extension of time to file Defendants’ reply briefs. This
 5
     Stipulation is made in good faith and not for purposes of improper delay.
 6

 7      DATED this 18th day of September, 2020.           DATED this 18th day of September, 2020.

 8      KEMP & KEMP                                       MGM RESORTS INTERNATIONAL

 9
        _/s/Victoria L. Neal_____________                 /s/Kelly R. Kichline_________________
10      Victoria L. Neal, Esq.                            Kelly R. Kichline, Esq.
        Nevada Bar No.: 13382                             Nevada Bar No.: 10642
11
        7435 W. Azure Drive, Ste. 110                     6385 S. Rainbow Boulevard, Suite 500
12      Las Vegas, NV 89130                               Las Vegas, NV 89119
        Attorney for Plaintiff                            Attorney for Defendants
13

14

15

16
                                                  ORDER
17

18   IT IS SO ORDERED:
19
                                                   _______________________________________________
20                                                 UNITED STATES DISTRICT JUDGE
21

22                                                 DATED: _September 21, 2020__________________
23

24

25

26

27

28
                                                      2
